DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2021.
Applicant's election with traverse of Group I, Species II, V, and VIII in the reply filed on 07/22/2021 is acknowledged.  The traversal is on the ground(s) that Hein does not disclose a shared technical feature.  This is not found persuasive because in the restriction requirement, the examiner indicated the technical feature between claims 1 and 12 was the inner package and is disclosed by Hein.  As explained, Hein discloses an inner package (12) comprising an access opening (35) and a reclosable flap (42), as required in the claims, and which is the common technical feature considered by the examiner.  Furthermore, the examiner noticed that the technical feature, according to the applicant, shared between claims 1 and 12 is disclosed by Steinkamp (DE 102016003277).  Steinkamp discloses a reclosable flap (42) including a portion (44) attached to a first lid portion (74) is substantially parallel to a front wall when a hinged lid (15) is in first open position (defined by position of the hinged lid when start opening with respect to the box) in which a lid top wall is arranged substantially perpendicular to a box back wall.  Steinkamp discloses the hinged lid in open and closed positions .
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: The specification does not provide reference numerals for “first lid panel” and “second lid panel”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second lid panels, as required in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinkamp (DE 102016003277).

    PNG
    media_image1.png
    413
    725
    media_image1.png
    Greyscale



Steinkamp discloses a container for consumer goods comprising an outer housing (10) comprising a box (12) and a hinged lid (15) rotatable between open and closed positions, wherein the hinged lid comprises a first lid panel (74) and a second lid panel (25), wherein the first lid panel is movable relative to the second lid panel during movement of the lid between the open and closed positions (see figures 3 and 4); an inner package (13) of consumer goods within the box comprising an access opening (46) through which consumer goods can be removed (see figure 2 and [0036]); and a reclosable flap (42) movable relative to the inner package about a hinge line (defined by end portion of the reclosable flap attached to top surface of the inner package) and arranged to cover the access opening (see figures 1-4), a portion (44) of the reclosable flap being attached to the first lid panel (see figure 3); wherein the first lid panel is substantially perpendicular to a lid front wall (22) when the hinged lid is in a first open position (defined by position of the hinged lid when start opening with respect to the box) in which a lid top wall (24) is arranged substantially perpendicular to a box back wall.  Steinkamp discloses the hinged lid in open and closed positions wherein in a transition of the hinged lid between the closed position to the open position, the first lid panel will be substantially perpendicular to lid front wall and the lid top wall will be substantially perpendicular to the box back wall.
Claim 4
Steinkamp further discloses the reclosable flap is attached to the inner package so that a portion of the reclosable flap is movable relative to the inner package during lid movement, while another portion of the reclosable flap is not movable relative to the 
Claim 5
Steinkamp further discloses the access opening is provided by a cut line or a line of weakness (59 and 60) that defines a flap in an outer surface of the inner package, wherein the hinge line of the reclosable flap substantially coincides with a hinge line of the flap in the outer surface of the inner package (see [0038] and figure 5).
Claim 6
Steinkamp further discloses an angle between the first lid panel and the lid front wall decreases when the hinged lid is rotated from the first open position (defined by first start opening of the hinged lid) to a second open position (defined by the lid completely open as shown in figure 3), wherein the first open position is provided between the closed position and the second open position.  Steinkamp discloses the first open position the first lid panel is parallel or 180 degrees angle with respect to the lid front wall.
Claim 7
Steinkamp further discloses the hinge line is positioned at a top wall of the inner package at a distance from a top, back edge of the inner package that is substantially shorter than a length of the first lid panel (see figure above).


Steinkamp further discloses the hinge line is positioned at a top wall of the inner package at a distance from a top, back edge of the inner package that is substantially shorter than a length of the lid attachment portion of the reclosable flap attached to the first lid panel (see figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steinkamp (DE 102016003277) as applied to claim 1 above.
Claims 2 and 3
Stainkamp does not specifically discloses the hinge line positioned at a top wall of the inner package at a distance from a top, back edge of the inner package between 20 to 40% to a top, front edge of the inner package.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steinkamp having a desired distance from a top, back edge of the inner package between 20 to 40% to a top, front edge of the inner package as required to provide a good grip of the reclosable flap with respect to the top of the inner package, preventing undesired detachment of the reclosable flap when opening and closing the container.  In 
Claims 9-11
Steinkamp further discloses a ratio between the length of the lid attachment portion (defined by portion of the first lid panel attached to the reclosable flap) of the reclosable flap attached to the first lid panel and the distance from the hinge line to the top, back edge of the inner package is comprised between 1 and 3; at least 1.1; or no more than 2.5 (see figure above).  From the argument that Steinkamp does not disclose the required feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steinkamp having a desired ratio of the length of the lid attachment portion of the reclosable flap attached to the first lid panel and the distance from the hinge line to the top, back edge of the inner package to prevent possible attachment failure of the reclosable flap to the first lid panel when opening and closing of the hinged lid with respect to the box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736